In an action for separation on the ground of cruelty, abandonment and noil-support the court awarded plaintiff a decree on the ground of non-support. Judgment reversed on the law and the facts, without costs, and the complaint dismissed on the law, without costs. ■ In our opinion the evidence was insufficient to support a finding that the defendant neglected and failed to support his wife and child. Inconsistent findings of fact and conclusions of law are reversed and new findings and conclusions will be made. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. Settle order on notice.